DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection is necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, US PG-Pub 2018/0120973, hereinafter Nakamura, in view of Church et al., US PG-Pub 2018/0224968, hereinafter Church.
Regarding Claim 1, Nakamura teaches a mutual capacitive touch panel ([0013]), comprising: 
a first electrode layer (lower electrode 1021), comprising a plurality of electrode strings (row detection wires 1080-1085) extending along a first direction ([0048], “ach of the row direction wires 1080, 1081, 1082, 1083, 1084 and 1085 extends in a row direction.”), and each electrode string has an outer side (Figs. 3-8, and corresponding descriptions, showing an outer side of row detection wires; rim portions 1340, 1341); 
an insulating layer (interlayer insulation film 1022), disposed on the first electrode layer ([0045], “The inter-layer insulation film 1022 is overlaid on the lower electrode 1021”); and 
a second electrode layer (upper electrode 1023), disposed on the insulating layer ([0045], “The upper electrode 1023 is overlaid on the lower electrode 1021 and the inter-layer insulation film 1022”), the second electrode layer comprising a plurality of electrode strips (“column direction wires 1100-1107” extending along a second direction ([0048], “Each of the column direction wires 1100, 1101, 1102, 1103, 1104, 1105, 1106 and 1107 extends in the column direction.”), wherein one of the electrode strips comprises a plurality of electrode portions connected in series (Figs. 3-8, and corresponding descriptions, showing the electrodes are connected in series), one of the electrode portions comprises a first main part (linear portion 1220) and at least one first branch part (branch portions 1240-1242), the first main part crosses a corresponding one of the electrode strings (Fig. 4, and corresponding descriptions, showing the main part crosses the row direction wires), the at least one first branch part is connected to a side of the first main part (Figs. 4-8, and corresponding descriptions; [0069], noting the branch portions are connected to the side of the linear portion), and no branch part is disposed between the at least one first branch part and the outer side (Figs. 4-8, and corresponding descriptions, showing no branch portion is located between the first branch portion and the rim portion); 
Figs. 4-8, and corresponding descriptions, showing no branch portion is located between the first branch portion and the rim portion), a spacing between the first side and the one of the outer sides (Figs. 4-8, and corresponding descriptions, showing a spacing between the first side and the outer side).
However, Nakamura discloses the claimed invention except for the spacing between the first side and the outer side is greater than twice a width of the at least one first branch part.
It would have been an obvious matter of design choice to alter the distance of the spacing between the first side and the outer side to be greater than twice a width of the at least one first branch part, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), MPEP 2144.04 (IV).
However, Nakamura does not explicitly teach wherein when viewed along a top view direction, the first main part crosses the outer sides of the corresponding one of the electrode strings, and the first branch part is disposed between the outer sides of the corresponding one of the electrode strings.
Church teaches wherein when viewed along a top view direction, the first main part crosses the outer sides of the corresponding one of the electrode strings (Church: 4A-8B and 10A, and corresponding descriptions, [0114]-[0131], specifically, [0119]-[0122]), and the first branch part is disposed between the outer sides of the Church: 4A-8B and 10A, and corresponding descriptions, [0114]-[0131], specifically, [0119]-[0122]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the plan layout taught by Church into the device taught by Nakamura in order to produce a more uniform electrical field distribution across the sub-area associated with each touch node (Church: [0046]), thereby providing a higher quality touch display reducing dead areas and simplifying the post-processing performed to determine touch location and size (Church: [0046]).
Regarding Claim 2, Nakamura, as modified by Church, teaches the mutual capacitive touch panel according to claim 1, wherein the one of the electrode portions comprises a plurality of first branch parts (Nakamura: branch portions 1240-1242), and a spacing between adjacent two of the first branch parts is greater than twice the width of each first branch part (Nakamura: Figs. 4-8, and corresponding descriptions; It would have been an obvious matter of design choice to alter the distance of the spacing between components, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), MPEP 2144.04 (IV).).
Regarding Claim 3, Nakamura, as modified by Church, teaches the mutual capacitive touch panel according to claim 1, wherein the one of the electrode portions comprises a plurality of first branch parts (Nakamura: branch portions 1240-1242), and the first branch part closest to the one of the outer side has the first side (Nakamura: Figs. 4-8, and corresponding descriptions, showing the first branch part closest to the outer side has the first side).
Regarding Claim 4, Nakamura, as modified by Church, teaches the mutual capacitive touch panel according to claim 1, wherein the one of the electrode portions further comprises at least one second branch part (Nakamura: branch portions 1243-1245) connected to a side of the  (Nakamura: Figs. 4-8, and corresponding descriptions, showing the branch parts are on opposite sides).
Regarding Claim 5, Nakamura, as modified by Church, teaches the mutual capacitive touch panel according to claim 4, wherein the one of the electrode portions further comprises a plurality of second branch parts (Nakamura: branch portions 1243-1245), and a spacing between adjacent two of the second branch parts is greater than twice a width of each second branch part (Nakamura: Figs. 4-8, and corresponding descriptions; It would have been an obvious matter of design choice to alter the distance of the spacing between components, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), MPEP 2144.04 (IV).).
Regarding Claim 6, Nakamura, as modified by Church, teaches the mutual capacitive touch panel according to claim 1, wherein the one of the electrode portions further comprises a second main part adjacent to the first main part (Nakamura: Figs. 4-8, and corresponding descriptions, specifically, Fig. 7, showing a second main part adjacent to the first main part), and a spacing between the first main part and the second main part is greater than twice a width of the first main part (Nakamura: Figs. 4-8, and corresponding descriptions; It would have been an obvious matter of design choice to alter the distance of the spacing between components, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), MPEP 2144.04 (IV)
Regarding Claim 7, Nakamura, as modified by Church, teaches the mutual capacitive touch panel according to claim 6, wherein the at least one first branch part is located between the first main part and the second main part (Nakamura: Figs. 4-8, and corresponding descriptions, specifically, Fig. 7, showing the first branch part is located between the first main part and second main part).
Regarding Claim 8, Nakamura, as modified by Church, teaches the mutual capacitive touch panel according to claim 6, wherein the one of the electrode portions further comprises at least one second branch part located between the first main part and the second main part (Nakamura: branch portions 3241, 3244), the at least one first branch part is located at a side of the first main part opposite to the second main part (Nakamura: Figs. 4-8, and corresponding descriptions, showing the branch parts are on opposite sides), the at least one second branch part has a second side adjacent to the one of the outer sides (Nakamura: Figs. 4-8, and corresponding descriptions, showing the second branch part has a second side adjacent to the outer side), and a spacing between the second side and the one of the outer sides is greater than twice a width of the at least one second branch part (Nakamura: Figs. 4-8, and corresponding descriptions; It would have been an obvious matter of design choice to alter the distance of the spacing between components, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), MPEP 2144.04 (IV).).
Regarding Claim 9, Nakamura, as modified by Church, teaches the mutual capacitive touch panel according to claim 8, wherein the one of the electrode portions further comprises at least one third branch part (Nakamura: branch portions 3242, 3245) located at a side of the Nakamura: Figs. 4-8, and corresponding descriptions, specifically, Fig. 7, showing multiple branch portions; [0095]), the at least one third branch has a third side adjacent to the one of the outer sides (Nakamura: Figs. 4-8, and corresponding descriptions, specifically, Fig. 7, showing multiple branch portions have a third side adjacent to the outer side), and a spacing between the third side and the one of the outer sides is greater than twice a width of the at least one third branch part (Nakamura: Figs. 4-8, and corresponding descriptions; It would have been an obvious matter of design choice to alter the distance of the spacing between components, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), MPEP 2144.04 (IV).).
Regarding Claim 10, Nakamura, as modified by Church, teaches the mutual capacitive touch panel according to claim 9, wherein the one of the electrode portions comprises a plurality of first branch parts (Nakamura: branch portions 3240, 3243), a plurality of second branch parts (Nakamura: branch portions 3241, 3244), and a plurality of third branch parts (Nakamura: branch portions 3242, 3245), a spacing between adjacent two of the first branch parts is greater than twice the width of each first branch (Nakamura: Figs. 4-8, and corresponding descriptions; It would have been an obvious matter of design choice to alter the distance of the spacing between components, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), MPEP 2144.04 (IV).), a spacing between adjacent two of the second branch parts is greater than twice a width of each second branch part (Nakamura: Figs. 4-8, and corresponding In re Rose, 105 USPQ 237 (CCPA 1955), MPEP 2144.04 (IV).), a spacing between adjacent two of third branch parts is greater than twice a width of each third branch part (Nakamura: Figs. 4-8, and corresponding descriptions; It would have been an obvious matter of design choice to alter the distance of the spacing between components, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), MPEP 2144.04 (IV).).
Regarding Claim 11, Nakamura, as modified by Church, teaches the mutual capacitive touch panel according to claim 1, wherein each electrode string has an end side (Nakamura: Figs. 3-8, and corresponding descriptions, showing an end side to each electrode string), the one of the electrode strips is closest to the end side of each electrode string (Nakamura: Figs. 3-8, and corresponding descriptions, showing of the electrode strips is closest to the end side of each electrode string), the at least one first branch part is disposed between the first main part and the end side of a corresponding one of the electrode strings (Nakamura: Figs. 4-8, and corresponding descriptions, showing the first branch part is between the first main part and the end side), the at least one first branch has an end (Nakamura: Figs. 4-8, and corresponding descriptions, showing the first branch part has an end side), and a spacing between the end of the at least one branch part and the end side of the corresponding one of the electrode strings is greater than twice the width of the first Nakamura: Figs. 4-8, and corresponding descriptions; It would have been an obvious matter of design choice to alter the distance of the spacing between components, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), MPEP 2144.04 (IV).).
Regarding Claim 12, Nakamura, as modified by Church, teaches the mutual capacitive touch panel according to claim 1, wherein a width of the first main part is equal to the width of the at least one first branch part (Nakamura: Figs. 4-8, and corresponding descriptions; It would have been an obvious matter of design choice to alter the distance of the spacing between components, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), MPEP 2144.04 (IV).).
Regarding Claim 13, Nakamura, as modified by Church, teaches the mutual capacitive touch panel according to claim 1, wherein a spacing between the first side and the one of the outer sides is greater than 0.75 mm (Nakamura: Figs. 4-8, and corresponding descriptions; It would have been an obvious matter of design choice to alter the distance of the spacing between components, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), MPEP 2144.04 (IV).).
Regarding Claim 14, Nakamura, as modified by Church, teaches the mutual capacitive touch panel according to claim 1, wherein one of the electrode strings comprises an opening (Nakamura: cavity portions 1360-1361, 3360-3367) corresponding to the one of the electrode portions (Nakamura: Figs. 4-8, and corresponding descriptions; [0074], [0076], [0098]
Regarding Claim 15, Nakamura, as modified by Church, teaches the mutual capacitive touch panel according to claim 14, wherein the opening and the one of the electrode portions have a same shape (Nakamura: Figs. 4-8, and corresponding descriptions; [0074], [0076], [0098]).
Regarding Claim 16, Nakamura, as modified by Church, teaches the mutual capacitive touch panel according to claim 14, wherein the opening has a first main opening corresponding to the first main part (Nakamura: Figs. 4-8, and corresponding descriptions; [0074], [0076], [0098]) and a first branch opening corresponding to the at least one first branch part (Nakamura: Figs. 4-8, and corresponding descriptions; [0074], [0076], [0098]), a width of the first main opening is greater than a width of the first main part (Nakamura: Figs. 4-8, and corresponding descriptions; It would have been an obvious matter of design choice to alter the distance of the spacing between components, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), MPEP 2144.04 (IV).), and a width of the first branch opening is greater than the width of the at least one first branch part (Nakamura: Figs. 4-8, and corresponding descriptions; It would have been an obvious matter of design choice to alter the distance of the spacing between components, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), MPEP 2144.04 (IV).).
Regarding Claim 17, Nakamura, as modified by Church, teaches the mutual capacitive touch panel according to claim 1, wherein the one of the electrode portions is #-shaped, string-shaped, I-shaped, cross-shaped, or fence-shaped (Nakamura: Figs. 4-8, and corresponding In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 (IV).).
Regarding Claim 18, Nakamura, as modified by Church, teaches the mutual capacitive touch panel according to claim 1, wherein the insulating layer is a film (Nakamura: interlayer insulation film 1022), the first electrode layer is formed on a top surface of the film (Nakamura: Figs. 1-2, and corresponding descriptions; [0045]), and the second electrode layer is formed on a bottom surface of the film (Nakamura: Figs. 1-2, and corresponding descriptions; [0045]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627